EXHIBIT 10.97 Facility Offer Letter To：MFLEX Suzhou Co., Ltd: According to the application from MFLEX Suzhou Co., Ltd (“Applicant”), our bank agrees to issue this Facility Offer Letter (“Letter”) for the purpose of comprehensive credit line. The details of the Letter are listed as follows: 1. The total amount of credit line granted by the Letter should not exceed CNY 300,000,000.00 (revolving use; short-term loan; trade financing business and letter of guarantee business; undertaking capital business). Of such credit line, the loan interest rate of US dollar should be negotiated and determined by both parties based on lending cost in the market of US dollar on actual loan day. 2. The purpose of such loan should comply with relevant laws and regulations, supervisory rules and policies. 3. Such loan will be approved to be granted after obtaining permission of verification procedures set by our bank and in compliance with loan conditions required by our bank. 4. The authoritative institution to approve such loan is China Construction Bank Suzhou Branch. 5. The Letter validates from the date of execution to May 5, 2017. 6. Laws of PRC shall apply to the Letter. China Construction Bank Suzhou Industrial Park Sub-branch
